Citation Nr: 0308106	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  00-09 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from December 1988 to August 
1993.  His claim for service connection for PTSD was received 
on September 23, 1996.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 RO rating action 
which, among other things, granted service connection for 
PTSD and assigned a 30 percent disability rating for this 
disorder from September 23, 1996 and granted a temporary 
total rating for PTSD pursuant to 38 C.F.R. § 4.29 from 
November 12, 1996, through December 31, 1996, followed by 
reinstatement of the 30 percent rating, effective January 1, 
1997.  The veteran thereafter perfected an appeal as to the 
award of the 30 percent rating assigned for PTSD.  In a July 
2000 rating action the RO assigned a temporary total rating 
for the veteran's PTSD pursuant to 38 C.F.R. § 4.29 from May 
22, 2000 through June 30, 2000, with a 30 percent rating 
reinstated effective July 1, 2000.  Thereafter, in a 
September 2000 rating decision the RO increased the rating 
for the veteran's PTSD to 50 percent disabling from July 1, 
2000.  

The Board remanded this case for further development in April 
2001.  Subsequent to the completion of this development the 
RO, in a rating action of September 2002 assigned a temporary 
total rating for the veteran's PTSD pursuant to 38 C.F.R. 
§ 4.29 from January 2, 2002 through January 31, 2002 and also 
increased the scheduler rating for the veteran's PTSD to 70 
percent disabling, effective September 23, 1996, the date of 
service connection for PTSD.  


FINDINGS OF FACT

The veteran's service connected PTSD disorder has resulted in 
total social and occupational impairment since the date of 
service connection.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met since the effective date of service connection.  
38 U.S.C.A. § 1155(West 2002): 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  


                                                         I.  
Factual Basis

The veteran was hospitalized at a VA facility in August and 
September 1996 for treatment of substance abuse.  It was 
reported that he had recently been released from 
incarceration and was homeless and estranged from his family.  
At the time of discharge, the diagnoses on Axis I included 
alcohol and mixed substance abuse.  An Antisocial personality 
disorder was diagnosed on Axis II.  The veteran's GAF score 
was 50.  When seen as an outpatient later in September 1996 
it was noted that the veteran was doing poorly.  Following a 
subsequent VA hospitalization in November and December 1996, 
the diagnoses on Axis I included PTSD.  The veteran's GAF was 
reported to be 50 on admission and 54 at the time of hospital 
discharge.  

In a January 1997 letter, the Clinical Director of a private 
therapeutic facility reported that the veteran had been 
treated at that facility from September to November 1996.  
During his treatment the veteran demonstrated symptoms that 
included elevated anxiety and depression; inability to trust 
others; survivor guilt and intrusive imagery; hyperalertness 
and hypervigilance; anger and rage resulting in loss of 
control and feelings of fright; and sleeping difficulties 
with nightmares and frequent awakening.  It was said that the 
veteran was trying desperately to cope and needed treatment 
for depression, anxiety, anger, and feelings of hopelessness. 

VA outpatient records show treatment from 1997 to 1999 for 
psychiatric symptoms.  

The veteran underwent VA hospitalization from March to May 
1998 for treatment of PTSD and substance abuse.  On discharge 
the veteran was assigned a GAF score of 60.  

In July 1998 the veteran was again hospitalized at a VA 
facility for the treatment of the same disorders.  At the 
time of discharge it was reported that the veteran's GAF 
score was 33 on admission, and 34 at the time of discharge.  
During another VA hospitalization from November 1998 to 
February 1999 for the treatment of psychiatric disability and 
substance abuse the veteran was reported to be homeless and 
unemployed.  His GAF score was reported as 60.

On VA psychiatric examination In October 1999 it was noted 
that the veteran was living at a VA domiciliary.  He was 
alert and fully oriented with a serious and very constricted 
affect.  The doctor commented that the veteran seemed much as 
he had been when the doctor treated him in late 1996.  The 
Veteran reported frequent intrusive recollections of his Gulf 
War experiences with vivid reexperiencing that affected his 
ability to interact with others and to perform tasks in the 
work place.  He described hallucinations that were both 
auditory and visual in nature and which were ongoing in 
nature.  He had some insight, but his judgment was described 
as marginal.  The diagnosis on Axis I was PTSD.  His GAF 
score was reported to be 44.  During a psychological 
assessment conducted in conjunction with the VA psychiatric 
examination it was reported that the veteran last worked in 
Canada during 1996.  

VA clinical records reflect continuing outpatient treatment 
in 2000 for PTSD.  After a VA hospitalization in May and June 
2000 for the treatment of PTSD symptoms, the veteran 
complained of irritability, isolation, anxiety, paranoia, 
auditory hallucinations, and profuse sweating.   At the time 
of discharge from the hospital, the veteran's PTSD symptoms 
were said to be still prevalent.  His GAF score was reported 
to be 35 at the time of admission and 38 at the time of 
discharge from the hospital.  

On VA psychiatric examination conducted in November 2001, the 
veteran was alert, cooperative and fully oriented.  His 
speech was spontaneous and non-pressured, but his affect was 
very constricted and somber.  Insight was fair and judgment 
was adequate.  He did not appear to be delusional and did not 
appear to be responding to any hallucinations.  The diagnosis 
on Axis I was severe PTSD that appeared to be worsening.  His 
GAF score was 40-42.  

The veteran was again hospitalized by VA in January 2002 for 
the treatment of prolonged PTSD symptoms and for a possible 
psychotic disorder secondary to PTSD.  It was reported that 
the veteran suffered from panic, anxiety, depression, 
nightmares, emotional numbing, anger, guilt, memory 
impairment, and poor concentration.   He was reportedly free 
of substance abuse problems for the previous 4 years. At the 
time of discharge from the hospital, the veteran's GAF was 
reported to be 41.  

                                                  II.  Legal 
Analysis 

The schedular criteria for rating mental disorders were 
revised, effective November 7, 1996.  The United States Court 
of Veterans Appeals (Court) has held that, where the law or 
regulations change after a claim has been filed or reopened 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran ill 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Since, as discussed below, the Board finds that the veteran's 
service-connected PTSD disorder warrants a 100 percent 
schedular evaluation under the criteria for rating mental 
disorders in effect prior to November 7, 1996, a discussion 
of the new criteria in effect on and after November 7, 1996, 
is not necessary in this case. 

PTSD is evaluated under the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code 9411.  Under the old criteria contained in 
that diagnostic code, a 70 percent evaluation is assigned for 
psychiatric disability which causes severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people with psychoneurotic symptoms of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  

A 100 percent evaluation is assigned for psychiatric 
disability if the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat form mature trouble.  A 100 
percent evaluation is also assignable if psychiatric 
disability results in a demonstrable inability to obtain or 
retain employment. 

The clinical records show that the veteran has experienced 
PTSD symptoms, which include frequent intrusive recollections 
of his Gulf War experiences with vivid reexperiencing that 
were said to affect his ability to interact with others and 
to perform tasks in the work place.  He has also been noted 
to suffer from ongoing episodes of auditory and visual 
hallucinations.  His insight and judgment have been 
frequently marginal.  

Evidence dating from early 1997 shows elevated anxiety and 
depression, an inability to trust others, hyperalertness and 
hypervigilance, as well as anger and rage resulting in loss 
of control and feelings of fright.   Although occasional GAF 
scores of 60 have been reported, his GAF scores as reported 
by VA psychiatrists throughout the period of this appeal have 
usually been 50 or less, and on some occasions was reported 
to be in the low 30s.  It is also noteworthy that a VA 
physician who examined the veteran in 1999 commented that the 
veteran seemed to be much as he was during treatment in 1996.  
GAF scores of 50 or below contemplate an inability to work.  
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM 
IV); 38 C.F.R. §§ 4.125, 4.130 (2002).  His treating 
physician has recently stated that the veteran cannot 
maintain employment because of his psychiatric 
symptomatology.  

In view of the above evidence, it is the Board's opinion that 
veteran's service connected psychiatric disorder has resulted 
in a demonstrable inability to obtain and retain employment 
ever since September 23, 1996 the effective date of the grant 
of service connection for PTSD. Therefore, a 100 percent 
scheduler evaluation is warranted under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9432, effective on that 
date. 


ORDER

Entitlement to a 100 percent schedular evaluation for the 
veteran's psychiatric disorder is granted effective from the 
effective date of the grant of service connection.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

